DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Amendments filed on 09/08/2022.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 10, & 17 recite a system, computer-implemented method, and computer storage device, for performing unified pharmacy workforce management. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
CLAIMS 1, 10 & 17 recite, at least in part, a computer-implemented method for performing unified pharmacy workforce management, the method comprising: obtaining item data, wherein the item data is data associated with prescriptions; obtaining historical pharmacy transaction data, wherein the historical pharmacy transaction data comprises types of medications, pickup data, customer arrival patterns, and historical refill data; creating a set of forecasted future prescriptions based on the historical pharmacy transaction data and the item data, the forecasted future prescriptions comprising a set of predicted refill prescriptions and a set of predicted new prescriptions at a per-day level; calculating, predicted labor demand on a per-day level based on the set of forecasted future prescription and estimated per-script processing time for each prescription in the set of forecasted future prescriptions; generating, a set of high confidence refills and a set of low confidence refills based on the historical refill data and the item data associated with each refill prescription in the set of predicted refill prescriptions; standardizing, the predicted labor demand into raw labor demand using a predefined standard; generating, smoothed labor demand by reassigning the raw labor demand associated with processing each refill prescription in the set of high confidence refills to an earlier date or a later date within a range of possible refill dates associated with a refill due date for each prescription in the set of high confidence refills to smooth labor demand across a set of days; calculating, number of personnel to meet the smoothed labor demand for each day in the set of days; automatically generating a schedule assigning the calculated number of personnel to each day in the set of days based on the smoothed labor demand; and transmitting the schedule
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. obtaining item data, wherein the item data is data associated with prescriptions) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims recite additional elements including the following:
Claims 1, 10, 17 - a network from a set of interface devices installed at a set of workstations, a data storage device comprising a database, and a machine learning platform
These elements are broadly recited in the specification at, for example, paragraph [0028] which describes the interface devices. “[0028] In other examples, the user interface device 110 includes a graphics card for displaying data to the user and receiving data from the user. The user interface device 110 can also include computer-executable instructions (e.g., a driver) for operating the graphics card. Further, the user interface device 110 can include a display (e.g., a touch screen display or natural user interface) and/or computer- executable instructions (e.g., a driver) for operating the display. The user interface device 110 can also include one or more of the following to provide data to the user or receive data from the user: speakers, a sound card, a camera, a microphone, a vibration motor, one or more accelerometers, a BLUETOOTH® brand communication module, global positioning system (GPS) hardware, and a photoreceptive light sensor. In a non-limiting example, the user inputs commands or manipulates data by moving the computing device 102 in one or more ways. " This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” generating a workforce schedule, in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-9, 11-16, and 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claims 1, 10 and 17. 
CLAIMS 2 & 12 – describe a time interval used for the data conversion
CLAIMS 3 & 13 – describe where the data is stored
CLAIMS 4, 7, 14 & 18 – describe data used in calculating the labor demand 
CLAIMS 5, 15 & 19 – describe data used in calculating the prescription refill time interval 
CLAIMS 6 & 16 – describes data used in calculating the prescription refill due dates 
CLAIMS 8 – describes data used in calculating the predicted user arrival date 
CLAIMS 9, 16 & 20 – describe data used in determining prescription refill due dates
CLAIM 11 - describes the types of forecasted future prescriptions
The dependent claims inherit all of the limitations of the independent claims and further define the abstract idea identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity. Therefore, the descriptions in 2-9, 11-16, and 18-20 are abstract ideas and do not contain additional elements for consideration.


Response to Arguments
Applicant’s amendments with respect to the claims rejected under 35 USC § 112 have been considered and are persuasive.  The amendments address the 35 USC § 112 concerns by removing the “component” language and therefore the rejection has been withdrawn. 
Applicant’s arguments with respect to the claims rejected under 35 USC § 101 have been considered but are unpersuasive in light of the 2019 PEG as detailed in the rejection above. The request for reconsideration has been considered but does NOT place the application in condition for allowance because Applicant has not sufficiently addressed the 101 rejections.
Applicant argues on page 12 of the Remarks, “Like Example 42, the present claim 1, as amended, provides “a specific improvement over prior art systems” by allowing users to share the information in a standardized format regardless of the format in which the data was input from interface devices and database. Calculating the standardized labor demand requires a variety of different types of data, such as the historical pharmacy data, prescription data, and customer arrival patterns.” Applicant further goes on to argue on page 13, “Similar to Example 42, Claim 1 recites converting these various types of data to calculate the standardized labor demand. By standardizing labor demand, users may share the information the standardized format. Therefore, Claim 1, as amended, is not directed to the judicial exception because claim 1 provides “specific improvement over prior art systems” by allowing pharmacies to share scheduling information in standardized format.” However, Applicant has omitted the language of “…converting updated information that was input by a user in a non-standardized form to a standardized format”. The input by the user in a non-standardized form to a standardized format, plays a key role in the subject matter eligibility of Example 42.  Therefore, Examiner finds Applicant’s arguments in regards to Example 42 unpersuasive.
Applicant argues on page 13 of the Remarks, “The present invention provides a technological solution to a technological problem. A conventional pharmacy workforce management system presents a technological problem, such as inaccuracy in staffing decisions that “frequently results in overstaffing or understaffing. This is an inefficient process leading to sub-optimal workforce allocations.” Applicant further argues on page 14, “The present invention provides a technical solution to the above technical problem of inefficient and inaccurate staffing decisions based on the conventional pharmacy workforce management system. Unlike the conventional pharmacy workforce management system, which uses simple data, such as the previous number of prescriptions, the present invention bases staffing decisions on various data in different formats, such as customer demand, customer arrival patterns, types of medications, and refill types. This leads to more accurate forecast of future labor demand and increased efficiency in scheduling. For example, the present invention ‘enables more efficient allocation of labor demand across a set of days for optimal resource allocation, reduction in personnel idle item and prevention of overstaffing or understaffing.’” Applicant further argues on page 14, “The present invention is clearly directed to an improvement over the conventional pharmacy workforce management system because this present invention improves efficiency and accuracy, and reduces unaccounted labor hours. Therefore, compared to the conventional pharmacy workforce management system, which would frequently cause overstaffing or understaffing, the present invention provides a much better technical solution. Claim 1 recites such features of the present invention and provides a technical solution to a technical problem. Therefore, Claim 1 integrates the abstract idea into a practical application.” 
However, Examiner finds the above arguments from pages 13-14 unpersuasive. This is not the type of technical improvement articulated by the Courts that would move the instant invention outside of an abstract idea. The claims access, evaluate, and calculate a schedule which is not a technical solution to a technical problem. The eligibility test assesses if there is a physical improvement to the technological environment to which the claim is confined (a general purpose computer) or a technical solution to a technical problem. The cited portions in the remarks, do not describe a technical problem. The invention further fails to improve upon the alleged technical field because it is merely using the generic computer to perform the activities of creating a personnel schedule and that such use of the technology has been held to not be an “inventive concept” as the additional elements are being used for the very purpose that such elements are known to be used for, e.g. more efficient evaluation, increased accuracy, automation, and etc. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Applicant argues on page 15 of the Remarks, “Similar to the claims in BASCOM, Claim 1 of the present application recites “a specific, discrete implementation of the abstract idea” of workforce management, and provides for a non-conventional and non-generic pharmacy workforce management system. For example, Claim 1 recites “generate, using the machine learning platform, smoothed labor demand.” The machine learning platform analyzes the customer arrival patterns to “predict efficient labor staffing and optimize labor hours for optimal resource allocation.” However, Examiner respectfully disagrees.  There are no non-conventional or non-generic arrangement parts of a workforce management system.  Rather, there is no arrangement of parts of the system, recited at all in the claim. The as-filed disclosure does not discuss any type of arrangement being non-conventional or non-generic. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442). The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/JASON S TIEDEMAN/           Primary Examiner, Art Unit 3626